Citation Nr: 0008323	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-10 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1946 
to March 1947.  He also served in the New Mexico Army 
National Guard, including periods of active duty for training 
(ADT) in August 1974, July and August 1975, August 1976, June 
and July 1977, and June and July 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Albuquerque Regional Office (RO) which 
denied service connection for right ear hearing loss and a 
rating in excess of 20 percent for residuals of a left elbow 
injury.  By June 1999 decision, the Board denied an increased 
rating for the veteran's left elbow disability and remanded 
the issue of service connection for right ear hearing loss 
for additional development of the evidence.  


FINDING OF FACT

A right ear hearing disability was not shown in service or 
for many years thereafter and the record contains no 
competent medical evidence of a link between the veteran's 
current right ear hearing loss and his active service, any 
incident therein, or any reported continuous symptomatology.


CONCLUSION OF LAW

The claim of service connection for right ear hearing loss is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's April 1946 military enlistment medical 
examination report shows no ear, nose or throat 
abnormalities; his hearing acuity was 20/20, bilaterally.  
In-service medical records are negative for pertinent 
complaints or abnormalities.  At his March 1947 military 
separation medical examination, clinical evaluation of the 
veteran's ears was normal.  Whispered voice testing showed 
that his hearing acuity was 15/15 on the right and 12/15 on 
the left.  

The veteran's service personnel records show that during his 
period of active service, he participated in close order 
drills, calisthenics, athletic games, and small arms firing 
and bivouac.  He had no service outside the continental 
United States.  

In January 1962, the veteran filed a claim of service 
connection for injuries to the front tooth and jaw, as well 
as stomach troubles.  His application is silent for 
complaints pertaining to the ears.  He was afforded a VA 
medical examination in April 1962 at which no complaints 
pertaining to the ears were recorded and physical examination 
of the ears showed no significant abnormalities.  

At an October 1962 VA medical examination, the veteran 
reported that he had been having poor hearing from both ears 
and drainage from the left ear.  He indicated that he was 
undergoing treatment at an Ear, Nose, and Throat clinic.  The 
diagnoses included moderate ceruminosis and left otitis 
media.

In December 1969, the veteran was hospitalized for treatment 
of an unrelated disorder.  No complaints pertaining to the 
ears were recorded and physical examination of the ears was 
normal.

The record shows that the veteran served in the New Mexico 
Army National Guard from 1974 to 1978, including periods of 
active duty for training in August 1974, July and August 
1975, August 1976, June and July 1977, and June and July 
1978.  Service medical records corresponding to this period 
of service were recently obtained by the RO and are negative 
for complaint or finding of right ear hearing loss.  On 
periodic examination conducted in January 1974, the veteran's 
ears were normal on clinical evaluation, and whispered voice 
testing showed that bilateral hearing acuity was 15/15 on 
spoken and whispered voice testing.  On a report of medical 
history, the veteran denied a history of ear trouble or 
hearing loss.  Likewise, on quadrennial medical examination 
in October 1978, his ears were normal on clinical evaluation, 
and whispered voice testing showed that bilateral hearing 
acuity was again 15/15.  Audiometric examination showed right 
ear puretone thresholds of 10, 10, 15, 20, and 20 decibels at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  On 
a report of medical history, the veteran reported a history 
of ear trouble, but denied hearing loss.

In February 1982, the veteran filed a claim of service 
connection for numerous disabilities, including a left arm 
and shoulder disability.  His application is silent for any 
complaint pertaining to the ears.  In connection with his 
claim, VA medical examination in March 1982 revealed normal 
ears at that time, and the examiner indicated that no hearing 
loss was present.  

In October 1984 the veteran filed a claim for increased 
rating for his left elbow disability.  In connection with his 
claim, the RO obtained VA outpatient treatment records for 
the period of April to September 1984.  Such records are 
negative for complaint or finding of right ear hearing loss, 
or any other abnormality of the ears.  

In March 1987, the veteran again requested an increased 
rating for his left elbow disability.  VA clinical records 
for the period of March 1986 to October 1987 were obtained by 
the RO.  These records show that in March 1986, the veteran 
was hospitalized for unrelated disabilities.  On admission, 
he reported that in the 1950s, he had sustained an ear injury 
although no treatment was given.  Examination of the ears 
demonstrated a normal helix and the canals were within normal 
limits.  In December 1986, the veteran complained of 
bilateral hearing loss and reported that his left ear hurt.  
Physical examination showed scarring.  

In March 1990, the veteran filed a claim of service 
connection for a left ear condition.  He stated that his 
condition had been incurred while he was in the National 
Guard and that he was undergoing treatment for such problem 
at the Albuquerque VA Medical Center (MC).  No claim 
pertaining to his right ear was noted in his application.  

VA outpatient treatment records for the period of April 1988 
to April 1990 show that in March 1990, the veteran was seen 
in the audiology clinic.  He reported a long history of left 
ear problems with episodes of drainage and a history of noise 
exposure in service.  Physical examination showed a 
perforation of the left tympanic membrane.  Audiometric 
examination showed left ear puretone thresholds of 45, 55, 
55, and 75 decibels at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech discrimination was 80 percent correct 
on the left.  Right ear puretone thresholds were 25, 25, 35, 
and 45 decibels for the same frequencies.  Speech 
discrimination was 100 percent correct on the right.  The 
diagnoses were high frequency sensorineural hearing loss on 
the right, probably cochlear origin, and mixed left ear 
hearing loss consistent with tympanic membrane perforation.

In October 1991, he filed a claim for increased rating for 
his left elbow disability.  In support of his claim, the RO 
obtained VA outpatient treatment records for the period of 
March 1991 to January 1992 which are negative for hearing 
loss complaints.

In August 1994, the veteran again filed a claim for an 
increased rating for his left elbow disability, as well as 
service connection for bilateral hearing loss.

Subsequent VA outpatient treatment records show that in 
August 1993, the veteran sought treatment for decreased 
auditory acuity and reported a history of noise exposure and 
tinnitus.  Audiometric examination in February 1994 showed 
right ear puretone thresholds of 35, 35, 50, and 50 decibels 
at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  
Speech discrimination was 96 percent correct on the right.  

In July 1994, he was again seen in connection with complaints 
of bilateral hearing loss.  He reported that he was exposed 
to loud noise during his National Guard service and that he 
had been a truck driver in his civilian job.  The assessment 
was right ear sensorineural hearing loss and left ear mixed 
hearing loss with probable Eustachian tube dysfunction.  

By June 1995 rating decision, the RO granted service 
connection for left ear hearing loss and denied service 
connection for right ear hearing loss.  

On VA audiological examination in October 1995, the veteran 
reported bilateral hearing loss, left greater than right.  He 
stated that this had been a longstanding and progressive 
problem, and that he first noticed it while on active duty.  
Audiological evaluation showed bilateral hearing loss.

In support of his claim, the veteran submitted a statement 
from an individual who served with him in the New Mexico 
National Guard from April 1966 to April 1976, indicating that 
the veteran's duties included monitoring communications on 
the firing range.  

At a June 1996 hearing, the veteran testified that during his 
National Guard service, he was frequently exposed to loud 
noise, although he had never been treated in service for 
complaints related to his right ear.  He estimated that he 
had first noticed problems with his right ear in 1960.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); see also Biggins v. Derwinski, 1 Vet. App. 474, 477- 
78 (1991).

Additionally, where a veteran served ninety days or more 
during a period of war and certain chronic diseases, 
including an organic disease of the nervous system, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for impaired hearing is subject to the 
additional requirements of 38 C.F.R. 3.385 (1999), which 
provide that impaired hearing will be considered to be a 
disability only if at least one of the thresholds for the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  38 
U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).

III.  Analysis

Initially, the Board observes that the medical records from 
the veteran's first period of service are negative for 
complaint or finding of right ear hearing loss.  At his March 
1947 military separation medical examination, the right ear 
was normal and whispered voice testing showed that his 
hearing acuity was 15/15 on the right.  Likewise, the record 
is negative for complaint or finding of right ear hearing 
loss in the first post-service year and for several years 
thereafter.  In October 1962, he reported "poor hearing," 
but his symptoms were attributed to moderate ceruminosis.  

The veteran, however, contends that his right ear hearing 
loss resulted from noise exposure during participation in 
training exercises with the New Mexico Army National Guard 
from 1974 to 1978.  In this regard, it is observed that 
service medical records from this period of service are 
negative for any complaint or finding of a right ear hearing 
loss.  In fact, on quadrennial medical examination in October 
1978, the veteran's ears were normal on clinical evaluation, 
and audiometric testing showed right ear puretone thresholds 
of 10, 10, 15, 20, and 20 decibels at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  These findings do not 
reflect a disability for VA compensation purposes under 38 
C.F.R. 3.385.  

Nonetheless, the U.S Court of Appeals for Veterans Claims 
(Court) has held that even if a veteran does not have hearing 
loss for service connection purposes by the standards of 38 
C.F.R. § 3.385 during the time of active duty, such does not 
prohibit service connection.  Hensley, 5 Vet. App. at 159-60.  
Rather, service connection may still be established if a 
veteran currently satisfies the criteria of 38 C.F.R. § 
3.385, and the evidence links current hearing loss with 
service.  Id. at 158. 

In this case, as stated above, there is no indication of a 
right ear hearing disability for several years after the 
veteran's separation from service.  For example, on VA 
medical examination in March 1982, no hearing loss was 
present.  When the veteran underwent audiometric examination 
in March 1990, right ear puretone thresholds were 25, 25, 35, 
and 45 decibels at the tested frequencies, and speech 
discrimination was 100 percent correct on the right.  

The first medical evidence of right ear hearing disability 
for VA compensation purposes came to light in February 1994, 
when audiometric examination showed right ear puretone 
thresholds of 35, 35, 50, and 50 decibels at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  However, the examiner 
did not comment on the etiology of the veteran's right ear 
hearing loss, nor does the record contain any other competent 
medical evidence of a nexus between the current right ear 
hearing disability and his periods of military service or any 
incident therein, including exposure to acoustic trauma.  

While the veteran has offered an opinion as to the etiology 
of his right ear hearing loss, the record does not establish 
that he possesses any specialized medical expertise or 
knowledge; thus, his self-serving, lay opinions as to 
etiology are not competent.  Espiritu,  v. Derwinski, 2 Vet. 
App. 492 (1992).  In view of the foregoing, the Board 
concludes that the claim of service connection for right ear 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a).

In reaching this determination, the Board has considered the 
provisions of 38 C.F.R. 3.303(b).  See Savage v. Gober, 10 
Vet. App. 488 (1997).  However, although the veteran has 
reported continuous right ear symptomatology since service, 
there is no evidence in the service medical records of a 
right ear hearing disability.  Likewise, to the extent that 
he reported continuity of symptomatology since service, 
medical expertise is required relating a current right ear 
hearing disability to his reported symptoms.  Because the 
record is devoid of any such evidence, the Board concludes 
that the veteran has not submitted evidence sufficient to 
well ground his claim.

Since a well-grounded claim has not been submitted, VA is not 
obligated by statute to assist the veteran in the development 
of facts pertinent to this claim.  38 U.S.C.A. 5107(a).  In 
that regard, the Board notes that in March 2000 written 
arguments, the veteran's representative contended that, in 
the event that the Board finds the claim not well grounded, a 
remand was required in order to fulfill the duty to assist.  
In support of his contention, the representative, citing 
Fugere v. Derwinski, 1 Vet. App. 103, 107 (1992), argued that 
VA's Adjudication Procedure Manual M21-1 (M21-1) was 
"substantive" in that it had the full force and effect of 
law.  

In Morton v. West, 12 Vet. App. 477 (1999), however, the 
Court held that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well 
groundedness- are interpretative, in that they do not relate 
to whether a benefit will be allowed or denied, nor do they 
impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well 
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.  Id.  

Simply put, the Board is not bound by an administrative 
issuance that is in conflict with binding judicial decisions, 
and the Court's holdings on the issue of VA's duty to assist 
in connection with the well grounded claim determination are 
quite clear.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
38 C.F.R. § 19.5 (1998).  Under current law, if a claimant 
fails to submit evidence showing that the claim is well 
grounded, VA is under no duty to assist him or her in any 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  

Nonetheless, VA has an obligation to notify a veteran under 
section 5103(a) when the circumstances of the case put the 
Department on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the claim 
"plausible" and that such evidence had not been submitted 
with the application.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997) (per curiam).  In the instant case, however, 
the veteran has not identified any available evidence that 
has not been submitted or obtained, which would support a 
well-grounded claim.  Thus, the VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. 5103(a).  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Service connection for right ear hearing loss is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

